Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/112,996 filed on 05/09/2022.
In the instant Amendment, claim 1 have been amended. Claims 2 and 3 has cancelled. Claims 4 – 21 has newly added.
Claims 1, 4 – 21 have been examined and are pending in this application. This action is made final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 05/09/2022, which has been rejected under new ground of rejection necessitated by amendment. Statutory double patenting rejection has been withdrawn in view of current amendment, however based on current amendment, there is still similar features exists in ‘606 and ‘457 patents. See rejection below for full detail.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 11, 16 – 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 3 and 8 of U.S. Patent 10,313,606 B2 and US patent 10,904,457 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 1, 11 and 17 of the current application include broader limitations of the independent claims 1 of the U.S. Patent 10,313,606 B2 and .
The limitations of claim 7 of the current application can be read on the limitations of the independent claims 3 of the U.S. Patent 10,313,606 B2.
The limitations of claim 8, 16 and 18 of the current application can be read on the limitations of the independent claims 8 of the U.S. Patent 10,313,606 B2 and claim 10 and 15 of US patent 10,904,457 B2.
Nonetheless, claim 1 of the present application made the claim a broader version of claims 1 of U.S. Patent 10,313,606 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of U.S. Patent 10,313,606 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7, 10, 11, 12, 13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2010/0188743 A1) in view of Batson et al. (US 2002/0196336 A1).

Regarding claim 1, Inoue discloses: “a 
a detector array for capturing one or more images [see para: 0051; The communication wire 400 and the communication wire 401 allow the imaging device 100 to send the control device 300 imaging data such as an imaging picture of the observation object or the like] of a sample held by a sample holder [see para: 0050; The imaging device 100 also includes a stage 101 on which the fluid vessel 102 is placed],
wherein the sample holder is adapted to continuously move [see para: 0050; an x-axis driving section 103 driving the stage 101 to move (hereinafter referred to as stage driving) in an x-axis direction of the stage 101 with respect to the observing part 106, a y-axis driving section 104 performing the stage driving of the stage 101 in a y-axis direction of the stage 101 with respect to the observing part 106] to a plurality of target positions [see para: 0072; The stage driving includes a moving mode for moving the stage 101 toward a “predetermined position” desired by the operator, namely, for example, a position of the cell which the operator wishes to observe and image by performing the time lapse operation, and a stop process mode for stopping the stage 101 at the predetermined position]; and 
a stepper motor configured to drive the sample holder to the plurality of target positions [see para: 0072; This position information is, for example, the x-y coordinates derived based on the number of operation pulses of the stepping motor required for moving from the origin, a moving direction or the like in each of x-coordinate and y-coordinate since the feedback control is not performed in this embodiment]; 


Inoue does not explicitly disclose: “wherein the detector array is configured to capture the one or more images of the sample while the sample holder is in motion based on step counts of the stepper motor, 
However, Batson, from the same or similar field of endeavor teaches: “wherein the detector array is configured to capture the one or more images of the sample while the sample holder is in motion based on step counts of the stepper motor, [see para: 0061; In one aspect, during the imaging sequence, the counter/timer 1050 is started about simultaneously with the stepper motor 133 and counts the number of stepper motor steps to reach each image position using the position data from position data structure 1020. For example, when the number of stepper motor steps equals the number of steps stored in the position data structure 1020 representing the first image position, the imaging system 150 acquires the first image. Upon completion of the acquisition of the first image, the counter/timer 1050 continues to count the number of steps corresponding to the second image position. When the number of counts equals the number of steps stored in the position data structure 1020 representing the second image position, the imaging system 150 acquires the second image, and so on for each image. The method 1100 at step 1145 determines if the last image position has been reached, i.e., the end of the sequence data 1030, if so then the method 1100 returns to step 1110 to wait for the next event. If not, then the method 1100 returns to step 1140].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the observation system disclosed by Inoue to add the teachings of Batson as above, in order to provide a stepper motor when the number of stepper motor steps equals the number of steps stored in the position data structure  representing the first image position, the imaging system acquires the first image. Upon completion of the acquisition of the first image, the counter/timer continues to count the number of steps corresponding to the second image position. When the number of counts equals the number of steps stored in the position data structure representing the second image position, the imaging system acquires the second image, and so on for each image. The method at step 1145 determines if the last image position has been reached, i.e., the end of the sequence data, if so then the method returns to step to wait for the next event. If not, then the method returns to step [Batson see para: 0061]. 

Regarding claim 6, Inoue and Batson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Inoue discloses: “wherein the motion is one of an acceleration or deceleration [see para: 0009; Additionally, the position error of the stage occurs not only due to the lost motion depending on the stiffness, mass or the like, but also due to moving acceleration or the like depending on the stiffness, mass or the like. That is, (ii) since moving velocity, moving acceleration or the like of the observation object (stage) at the time of performing a control for stopping the stage is not uniform most of the times].  

Regarding claim 7, Inoue and Batson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Inoue discloses: “wherein the sample holder is driven by the stepper motor according to a target velocity profile [see para: 0028; stepping motor used in the driving part, or the like].  

Regarding claim 10, Inoue and Batson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Inoue discloses: “wherein the one or more images are captured at a variable frequency [see para: 0061; the observation device 4000 can have a time lapse function (a function of imaging and recording the culture condition of the cell after an interval), and can record the culture condition of the cell automatically].

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 12, Inoue and Batson disclose all the limitation of claim 11 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Inoue discloses: “further comprising offsetting the sample a predetermined distance from the first scan path in a second direction perpendicular to the first direction [see para: 0017; A third observation device according to the present invention is the first or second observation device described above, wherein the driving part includes an X-axis driving section driving the stage in an X-axis direction and a Y-axis driving section driving the stage in a Y-axis direction which is perpendicular to the X-axis direction, and the control part performs the compensation control on the X-axis driving section and the compensation control on the Y-axis driving section when performing the stage driving in the X-axis direction or the stage driving in the Y-axis direction].  

Regarding claim 13, Inoue and Batson disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Inoue discloses: “wherein the predetermined distance is a distance equal to the field of view of the detector array [see para: 0078; In FIG. 5 a, a distance of the gap is shown as Δ. It is known that existence of the distance Δ is a main requirement for the input side gear 600in and the output side gear 600out to smoothly rotate while engaging with each other].  

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 21, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.

Claim 8, 9, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2010/0188743 A1) in view of Batson et al. (US 2002/0196336 A1) and further in view of Pittsyn et al. (US 2009/0231689 A1).

Regarding claim 8, Inoue and Batson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Inoue and Batson does not explicitly disclose: “wherein the scanner further comprises a controller to combine the captured one or more images into an aggregate image”.
However, Pittsyn, from the same or similar field of endeavor teaches: “wherein the scanner further comprises a controller to combine the captured one or more images into an aggregate image [see para: 0044; A three dimensional reconstruction can be implemented in the data processor unit combining image data from the two cameras].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Inoue to add the teachings of Batson as above, to further incorporate the teachings of Pittsyn to provide the two sets of cameras 101-A, 101-B, objective lenses 102-A, 102-B and illumination system 107-A, 107-B enable stereoscopic vision, by which every point of the sample 104 can be imaged from two different viewpoints and at two different angles. A three dimensional reconstruction can be implemented in the data processor unit combining image data from the two cameras [Pittsyn see para: 0044].

Regarding claim 9, Inoue and Batson disclose all the limitation of claim 8 and are analyzed as previously discussed with respect to that claim.
Inoue and Batson does not explicitly disclose: “wherein the controller is further configured to correct detected spatial distortions in the aggregate image using an interpolation technique”.
However, Pittsyn, from the same or similar field of endeavor teaches: “wherein the controller is further configured to correct detected spatial distortions in the aggregate image using an interpolation technique [see para: 0047; For each output voxel 305, a neighborhood 301 of input voxels can be processed to estimate the value of the output voxel. A three dimensional drawing of the voxel neighborhood 301 is given in FIG. 6 with the input voxels such as 401 and output voxel 402. Applicable interpolation methods include nearest neighbor, bilinear, cubic and spline interpolation and other algorithms commonly used in digital imaging. It is advantageous to combine the volume interpolation with the Bayer mask color interpolation (if a two dimensional camera with Bayer mask is employed)].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Inoue to add the teachings of Batson as above, to further incorporate the teachings of Pittsyn to provide the two sets of cameras 101-A, 101-B, objective lenses 102-A, 102-B and illumination system 107-A, 107-B enable stereoscopic vision, by which every point of the sample 104 can be imaged from two different viewpoints and at two different angles. A three dimensional reconstruction can be implemented in the data processor unit combining image data from the two cameras. And applicable interpolation methods include nearest neighbor, bilinear, cubic and spline interpolation and other algorithms commonly used in digital imaging [Pittsyn see para: 0044 and 0047].

 Regarding claim 16 and 17, claim 16 and 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 8.

Regarding claim 19, Inoue and Batson disclose all the limitation of claim 17 and are analyzed as previously discussed with respect to that claim.
Inoue and Batson does not explicitly disclose: “wherein the controller is configured to detect spatial distortions in the aggregate image”.
However, Pittsyn, from the same or similar field of endeavor teaches: “wherein the controller is configured to detect spatial distortions in the aggregate image [see para: 0031; The choice of the tilt angle 120 depends on desirable dimensions and resolution of the output image volume as well as physical distortion considerations. A small value of the tilt angle such as 1° will ensure an extension of the depth of field, good spatial resolution along the x and y axis, and low resolution along the z axis. Larger values of the tilt angle such as 15° will lead to a substantial increase of the depth of field and the z-resolution at the cost of the spatial resolution along the x and y axis being reduced].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Inoue to add the teachings of Batson as above, to further incorporate the teachings of Pittsyn to provide the two sets of cameras 101-A, 101-B, objective lenses 102-A, 102-B and illumination system 107-A, 107-B enable stereoscopic vision, by which every point of the sample 104 can be imaged from two different viewpoints and at two different angles. A three dimensional reconstruction can be implemented in the data processor unit combining image data from the two cameras [Pittsyn see para: 0044].

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2010/0188743 A1) in view of Batson et al. (US 2002/0196336 A1) and further in view of Crandall et al. (US 2014/0313314 A1).

Regarding claim 14, Inoue and Batson disclose all the limitation of claim 13 and are analyzed as previously discussed with respect to that claim.
Inoue and Batson does not explicitly disclose: “further comprising moving the sample positioned within the sample holder along a second scan path in a third direction, wherein the third direction is substantially parallel the first direction”.
However, Crandall, from the same or similar field of endeavor teaches: “further comprising moving the sample positioned within the sample holder along a second scan path in a third direction, wherein the third direction is substantially parallel the first direction [see para: 0154; The scanner 11 includes a motorized stage 14, a microscope objective lens 16, a line scan camera 18, and a data processor 21. The sample 12 is positioned on the motorized stage 14 for scanning. The motorized stage 14 is connected to a stage controller 22 which is connected in turn to the data processor 21. The data processor 21 determines the position of the sample 12 on the motorized stage 14 via the stage controller 22. In the presently preferred embodiment, the motorized stage 14 moves the sample 12 in at least the two axes (x/y) that are in the plane of the sample 12. Fine movements of the sample 12 along the optical z-axis may also be necessary for certain applications of the scanner 11, for example, for focus control. Z-axis movement is preferably accomplished with a piezo positioner 23, such as the PIFOC from Polytec PI or the MIPOS 3 from Piezosystem Jena. The piezo positioner 23 is attached directly to the microscope objective 16 and is connected to and directed by the data processor 21 via a piezo controller 27. A means of providing a coarse focus adjustment may also be needed and can be provided by z-axis movement as part of the motorized stage 14 or a manual rack-and-pinion coarse focus adjustment (not shown)].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Inoue to add the teachings of Batson as above, to further incorporate the teachings of Crandall to provide a scanner includes a motorized stage, a microscope objective lens, a line scan camera, and a data processor. The data processor determines the position of the sample on the motorized stage via the stage controller. The motorized stage moves the sample in at least the two axes (x/y) that are in the plane of the sample. The piezo positioner 23 is attached directly to the microscope objective 16 and is connected to and directed by the data processor 21 via a piezo controller 27. A means of providing a coarse focus adjustment may also be needed and can be provided by z-axis movement as part of the motorized stage or a manual rack-and-pinion coarse focus adjustment [Crandall see para: 0154].

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

See PTO-892 form.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486